FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D17-5122
                  _____________________________

LASALLE BANK, N.A. as Trustee
for WAMU Mortgage Pass-
Through Certificates Series
2007-HYO5 Trust,

    Petitioner,

    v.

DAVID L. GRIFFIN; TERRELL K.
JOHNSON; and LINDA JOHNSON;
et al.,

    Respondents.
               _____________________________


Petition for Writ of Prohibition—Original Jurisdiction.


                          April 30, 2018


PER CURIAM.

     Petitioner LaSalle Bank, N.A., seeks a writ of prohibition to
prevent the circuit court from considering a motion for damages
due to betterment that a third party purchaser filed against
Petitioner after the circuit court entered a final judgment of
foreclosure in Petitioner’s favor. Agreeing that the circuit court
lacks jurisdiction to consider the motion, we grant the writ.
     The circuit court entered a final judgment of foreclosure in
March of 2010. Before the foreclosure sale, the defendant
property owners, with Petitioner’s approval, entered into a short
sale agreement with a third party, John Warren, and negotiated
a sale price of $900,000. However, due to an error, the law firm
representing Petitioner at the time did not file a motion to cancel
the sale. The property was sold at a foreclosure sale to
Respondent David Griffin for $75,000.

     Three days after a certificate of title was issued to Griffin,
Petitioner moved to vacate the sale and title. In December of
2011, the circuit court granted the motion and entered an order
vacating sale. The circuit court found that Griffin was the
brother-in-law of John Warren, appeared at the sale at the
request of John Warren, and purchased the property pursuant to
the instructions of John Warren and using funds provided by
John Warren. The court found that the foreclosure bid was
grossly inadequate, and that while there was no misconduct,
Griffin knowingly capitalized on Petitioner’s law firm’s failure to
cancel the sale and his bid could not be characterized as a good
faith bid. Griffin had objected to the motion to vacate, claiming
that he had spent approximately $160,000 related to the repair of
the property.

     Griffin moved for rehearing of the order vacating sale,
arguing that the order failed to order the return of his purchase
funds to him and had not reserved jurisdiction to determine the
amount of money he was owed for his improvements to the
property. Thereafter, on June 21, 2012, the circuit court entered
an amended order vacating sale. The sale remained vacated, but
the amended order provided that Griffin was entitled to a return
of his foreclosure sale purchase price. The circuit court also
“reserve[d] jurisdiction to consider whether or not Mr. Griffin is
entitled to damages and or other relief for the value added to the
Property for the repairs and improvements made by Mr. Griffin
to the Property. Mr. Griffin shall have twenty (20) days from the
date of this Amended Order Vacating sale to file an appropriate
pleading with this Court seeking damages or such other relief as
the Court deems just.”



                                2
     On July 11, 2012, Griffin filed a motion for damages due to
betterment. He sought the value of the improvements he had
made to the property, in the amount of $368,000. The motion
remained pending for over four years, as a subsequent foreclosure
sale was vacated and the foreclosure sale was rescheduled two
more times. In October of 2016, the circuit court granted Griffin’s
motion to refer his motion for damages to mediation. No
agreement was reached at mediation, and, at a foreclosure sale in
May of 2017, the property was sold to U.S. Bank in its capacity as
Successor Trustee. In August of 2017, Griffin noticed his motion
for damages for hearing, and the circuit court again referred the
matter to mediation.

     At that point, Petitioner moved to strike the order referring
the case to mediation, arguing the circuit court was without
jurisdiction to order it to mediate the motion for damages more
than seven years after the foreclosure judgment had become
final. The circuit court denied this motion, finding it had
jurisdiction to order the parties to mediation.

     We agree with Petitioner that the circuit court did not have
jurisdiction to entertain Griffin’s third-party motion for damages
after it rendered the final judgment of foreclosure in 2010. “‘The
rule is firmly established in this State that the trial Court loses
jurisdiction of a cause after a judgment or final decree has been
entered and the time for filing petition for rehearing or motion for
new trial has expired or same has been denied.’” Travelers Cas.
& Surety Co. of Am. v. Culbreath Isles Prop. Owners Ass’n, Inc.,
103 So. 3d 896, 899 (Fla. 2d DCA 2012) (quoting Liberty Ins.
Corp. v. Milne, 98 So. 3d 613, 615 (Fla. 4th DCA 2012)). In
Travelers, a homeowners’ association filed a complaint against
property owners alleging violation of deed restrictions, and the
circuit court entered final summary judgment in favor of the
property owners. The parties later settled all claims, including
attorney’s fees. After the settlement, the association served a
motion to file a supplemental complaint to pursue a third-party
indemnification claim against Travelers. The Second District
found, relying on the rule quoted above, that a “circuit court
therefore exceeds its jurisdiction by allowing the filing of a third-
party complaint after the case has proceeded to this point of
finality.” Id. The Second District rejected the association’s

                                 3
argument that the circuit court had jurisdiction to proceed under
its inherent continuing jurisdiction to enforce the final judgment,
finding the third-party complaint was not an enforcement action,
but sought relief from a third party that was not joined in the
proceedings below, based on its obligations under an insurance
contract that was not at issue in the proceedings. Id. See also
Central Mortg. Co. v. Callahan, 155 So. 3d 373, 375 (Fla. 3d DCA
2014) (“[A] court ‘does not have the power to impose upon a party
a new duty not previously adjudicated.’ Superior Uniforms, Inc. v.
Brown, 221 So. 2d 214, 215 (Fla. 3d DCA 1969).”).

     Here, the circuit court reserved jurisdiction to consider a
claim that was not related to its ability to enforce the final
judgment of foreclosure. Instead, Griffin’s motion for damages
raised a new claim that was not part of the previous foreclosure
litigation. Accordingly, the circuit court exceeded its jurisdiction
by proceeding on the motion.

     Finally, even though Petitioner participated in one
mediation on the pending motion for damages and waited five
years to raise this jurisdictional argument, Petitioner has not
waived the jurisdictional defect. See 14302 Marina San Pablo
Place SPE, LLC v. VCP-San Pablo, Ltd., 92 So. 3d 320, 321 (Fla.
1st DCA 2012) (Ray, J., concurring) (explaining “case
jurisdiction” and citing cases establishing that under precedent
from this Court, lack of case jurisdiction cannot be waived).

     Accordingly, we grant the petition for writ of prohibition and
quash the order denying Petitioner’s motion to strike the order
referring the case to mediation. The circuit court does not have
jurisdiction to consider Griffin’s motion for damages.

ROBERTS, KELSEY, and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


                                 4
Allison Morat of Pearson Bitman LLP, Maitland, for Petitioner.

Michael S. Burke and Eric A. Krebs of Burke Blue Hutchison
Walters & Smith, P.A., Panama City, for Respondent David L.
Griffin.




                               5